Citation Nr: 1714754	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-19 904	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits on behalf of the appellant as the custodian of J. D. 


REPRESENTATION

The Veteran is represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran had active service from July 1977 to July 1980 and from August 1986 to January 1988.  The appellant is the custodian of J.D., one of the Veteran's minor children, and she is unrepresented.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 special apportionment decision of the Hartford RO, which denied an apportionment of the Veteran's VA compensation benefits on behalf of the Veteran's minor child, J.D.  The appellant perfected an appeal as to the denial of any apportionment.  In April 2015, the Board remanded the matter.  Unfortunately, the actions requested in the remand were not accomplished and another remand is required.  The RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and the Veteran when further action on the part of each one is required.


REMAND

The appellant is seeking an apportionment of the Veteran's VA compensation benefits for the support of his minor child.  The Veteran has contested the apportionment, asserting that reducing his VA compensation benefits would cause economic hardship.  As such, this case is a simultaneously-contested claim.

Special procedural regulations are applicable in simultaneously contested claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100.  Further, under VA regulatory criteria, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a). 

In her July 2012 substantive appeal, the appellant requested a Board hearing.  It is a basic principle of Veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b).  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700(a).  

The Board previously remanded this appeal because the VA had not followed the procedures defined for scheduling hearings in contested claims.  Even the most cursory review of the file shows that VA still has not managed to adequately notify both the appellant and the Veteran of the scheduled hearing.  For instance, it is unclear whether both parties were even notified of the Board's remand.  The Board's April 2015 remand was addressed to the appellant, but mailed to the Veteran's address, and was returned as undeliverable at least once.  There has been some confusion as to the nature of the hearing itself.  The RO notified the Veteran that no in-person "travel board" hearings had been scheduled at the RO, and offered the Veteran a videoconference hearing instead.  On behalf of the Veteran, his representative accepted the videoconference hearing.  It does not appear that the appellant was provided with notice or given a choice as to the type of hearing.  

Upon remand, the AOJ must ascertain the appellant's current address.  Next, she must be provided with the opportunity to decide whether she wants an in-person travel board hearing or whether a videoconference hearing is acceptable.  Because she requested the hearing, her wishes must trump the Veteran's.  Next both the appellant and the Veteran must be notified of the scheduled time and place for the hearing.  It is crucial to protect both parties' procedural rights that appropriate notice is provided to both parties in accordance with current contested claim procedures.  38 C.F.R. § 19.100.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain the appellant's current address.

2.  Inform the appellant of any logistical difficulties in scheduling a travel board hearing and offer her the choice of a videoconference hearing.  Inform her that if she fails to reply, a travel board hearing will be scheduled.

3.  Schedule a hearing, providing the appellant, the Veteran, the Veteran's representative, and the appellant's representative, should she choose to appoint one, with complete information regarding the time, place, and location of the hearing. 

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Continued on next page

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


